Case 2:19-cv-08770-JMV-JBC Document 1 Filed 03/20/19 Page 1 of 2 Pagelb: 1

 

 

Form A

Plaintiff or Filing Attorney Information:

NJ Attorney ID Number mE SENY
Address 2b 72 s Wena eee ays wa 2

 

 

gy 1G ae

 

 

 

Telephone Neer 56 j- sae “6 Leek M.S C2107 SA
Superior Court of New Jersey
Division County
Part
Sweey Sai74 . | Docket No:
a , Plaintiff, (to be filled in by the court)
V. 8
tA é News) 12 fe k Of ed a Td Civil Action
; Complaint
Defendani(s).
Plaintiff, S: tACY Smith ‘_, residing at

 

Hamil rol (sz Abt 307 _, City of lewpek

(your address)

(your city or town)
County of C SS Zz Xx .

(your county)

State Of New Jersey, complaining of defendant, states as follows:

1. On ee As _,2 LE The Aewarel< Soated F Edayor’, Defendant

(name of person being sued
(Summarize what sappened that resulted in your claim against the defendant. Use additional pages if necessary.)

\ 4 Z
Law ef 1%

A ve Reali LATL(OM.

S2e The Artch
| The defendant in this action resides at TG2 bared S77,

(Gefendant’s address)

In the County of c. SSCOR +. , State of New Jersey.
(name of county where a lives)

 

  
 
 

2. Plaintiff is entitled to relief from defendant under the above facts.

Revised 11/17/2014, CN 10553 page 6 of 7
Revised 11/01/2013, CN 11210
Case 2:19-cv-08770-JMV-JBC Document1 Filed 03/20/19 Page 2 of 2 PagelD: 2

Form A

3. The harm that occurred as a result of defendant’s acts include: (list each item of damage and injury)
’ «

1.

As DD / t
ALIANTEM 4

 

 

 

 

 

 

 

 

 

Wherefore, plaintiff requests judgment against defendant for damages, together with attorney’s fees, if
applicable, costs of suit, and any other relief as the court may deem proper.

Dated: 4 be feo 1+ Signature: Afaey= Anil,

CERTIFICATION OF NO OTHER ACTIONS

I certify that the dispute about which I am suing is not the subject of any other action pending in any
other court or a pending arbitration proceeding to the best of my knowledge and belief. Also, to the best
of my knowledge and belief no other action or arbitration proceeding is contemplated. Further, other
than the parties set forth in this complaint, I know of no other parties that should be made a part of this
lawsuit. In addition, I recognize my continuing obligation to file and serve on all parties and the court
an amended certification if there is a change in the facts stated in this original certification,-

Dated: 3fi4 le 014 Signature: Lhe
“7 VA 7 C7

OPTIONAL: If you would like to have a judge decide your case, do not include the following paragraph in
your complaint. If you would prefer to have a jury to decide your case, please sign your name after the
following paragraph.

JURY DEMAND

The plaintiff demands trial by a jury on all of the triable issues of this complaint, pursuant to New Jersey Court
Rules 1:8-2(b) and 4:35-1(a).

Dated: 4 ny ZO)4 Signature:

°
7

Revised 11/17/2014, CN 10553 page 7 of 7
Revised 11/01/2013, CN 11210
